Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 1 of 15 PageID# 1236




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

                                               )
 MUNUSAMY KANDASAMY                            )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )     Case No. 1:18-cv-00029 (AJT-TCB)
                                               )
 ADVANCED SOFTWARE                             )
 SYSTEMS, INC.,                                )
                                               )
                Defendant.                     )
                                               )_________________________________________

          MEMORANDUM IN SUPPORT OF ASSYST’S MOTION TO COMPEL

                                       I.      BACKGROUND

    A. Procedural background.

        On November 16, 2018, this Court granted (Dkt. 57) Assyst’s Motion to Compel Limited

 Discovery and to Stay Due to Fraud Upon Court (Dkt. 50). In the motion, Assyst requested that

 the case be stayed and a special period of limited discovery be granted due to the discovery of a

 fraud upon this Court. Specifically, Plaintiff and former plaintiff Rajender Salgam repeatedly used

 and relied upon fake “emails” in the prosecution of this matter since its inception in January 2018.

 The fake “emails” purportedly supported Plaintiff’s and Salgam’s core allegations that they

 repeatedly asked for information concerning their stock options and that Assyst wrongfully failed

 to provide such information. Assyst denies these allegations. Assyst’s Memorandum in Support of

 the Motion to Compel Limited Discovery and to Stay Due to Fraud Upon the Court (Dkt. 51) (the

 “Memorandum”) contains a thorough recitation of the fraud that occurred based on the facts

 known at the time concerning the fraud.
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 2 of 15 PageID# 1237



         After the November 16, 2018, hearing, Assyst issued discovery requests related to the

 fraud. On November 20, 2018, Assyst served Plaintiff with discovery requests, including a set of

 requests for production of documents. A day later, Assyst issued subpoenas for documents to

 Salgam, the Erlich Law Office, who served as Plaintiff and Salgam’s former counsel in this case,

 and Plaintiff’s former counsel from Bean, Kinney & Korman, P.C. in 2014. Consistent with its

 stated intention in the Memorandum, Assyst also issued a subpoena for documents (the

 “Subpoena”) to Charlson Bredehoft Cohen & Brown, P.C. (“Charlson Bredehoft”). See Exhibit

 1 (Subpoena to Charlson Bredehoft).

     B. Salgam’s fraud upon the Court began during Charlson Bredehoft’s representation
        of him.

         Charlson Bredehoft represented Salgam in 2013 concerning the issues raised in this case.

 On April 5, 2013, Charlson Bredehoft sent a demand letter on behalf of Salgam to Assyst. The

 letter claimed, in part, that:

                 In 2011, Mr. Salgam notified Assyst’s Management and Human
                 Resources department that Assyst was in violation of the terms of
                 the Agreement by not providing the stock. This notice was done
                 verbally and via written emails. Despite being notified of this
                 breach of the Agreement, Assyst never provided Mr. Salgam with
                 clear direction on how to obtain the vested stock shares.

 See Exhibit 2 (April 5, 2013 letter and April 17, 2013 response) (emphasis added). The letter

 failed to attach any of the alleged emails supporting its claims. On April 17, 2013, Assyst, through

 counsel, responded to the demand letter, stating that the stock options were granted and that they

 had never been exercised and denying all liability. See Exhibit 2.

         Less than a year later, Salgam fed similar allegations to Plaintiff. On February 12, 2014,

 Plaintiff emailed to Salgam a worksheet titled “Contesting Items,” which he claimed showed the

 items involving Assyst that “we are contesting.” The Contesting Items worksheet included a sub-



                                                  2
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 3 of 15 PageID# 1238



 sheet entitled “Events Timeline.” In his email, Plaintiff directed Salgam, “You have to fill up the

 Event timeline. Please take a look and let me know.” The worksheet appears that it may have been

 work product, created with the intention that Plaintiff, as opposed to Salgam, would complete and

 send it to Plaintiff’s original attorney at Bean, Kinney & Korman. See Exhibit 3 (“Contesting

 Items” email to Salgam). Notably, the description in the Contesting Items worksheet relating to

 stock options did not include any assertion that Plaintiff or Salgam requested stock option

 information from Assyst.

        Plaintiff admits that Salgam then filled up the sheet for Plaintiff. In the Events Timeline

 on the Contesting Items worksheet, Salgam included, in part, the following allegations, stating:

          August    Request for Earnout payments, Stock         No response from Assyst
          2010      Options.                                    management/CEO
          Nov       Request for Earnout payments, Stock         No response from Assyst
          2010      Options.                                    management/CEO
          Jan       Request for a Stock Options.                No response from Assyst
          2011                                                  management/CEO
          Nov       Request for Stock Options.                  CEO said he will send us the
          2011                                                  paperwork but no response

 See Exhibit 4 (completed Contesting Items worksheet). When feeding the Events Timeline to

 Plaintiff in response to Plaintiff’s request, Salgam did not send to Plaintiff or reference any emails

 in support of his claims, including the fake “emails.”

        Plaintiff admits to forwarding the Salgam-completed timeline to his counsel on March 4,

 2014. See Exhibit 5 (Plaintiff’s Answer to Interrogatory 34, excerpt) (“On March 4, 2014, I

 emailed Ms. Harper the ‘contested items’ document, which included a timeline, which Mr. Salgam

 had completed, of events relevant to my claims, including requests for stock options.”). Plaintiff’s




                                                   3
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 4 of 15 PageID# 1239



 transmittal email to his counsel did not suggest that Plaintiff informed his counsel that Salgam had

 completed the sheet for him.1 See Exhibit 6 (March 4, 2014 email) (sans attachments).

        The itemization of alleged requests for stock options provided by Salgam and adopted by

 Plaintiff in the Contesting Items sheet in 2014 is at odds with the allegations of requests for stock

 options and stock option information made by both Salgam and Plaintiff in this case. For example,

 the dates on the fake “emails” are largely from 2012, while the itemization of requests on the

 Contesting Items sheet lists only occasions in 2010 and 2011.2 Moreover, in his interrogatory

 answers, Salgam identified alleged requests about exercising his stock options in November 2010,

 January 2011, March 2011, June 2011, August 2011, and at “at least” twice between June 2011

 and December 2012, as opposed to requesting his stock options themselves in August 2010,

 November 2010, January 2011, and November 2011, as listed on the Contesting Items sheet.

 See Exhibit 8 (Salgam’s answer to Interrogatory 4). Similarly, in his interrogatory answers,

 Plaintiff identified, in part, alleged inquiries about his stock options in or around March 2010, May

 2012, August 2012, and an unidentified time before August 2013, and during his deposition,

 Plaintiff testified in part that he asked an Assyst executive for the stock option plan “every time”

 he saw him. See Exhibit 9 (Plaintiff’s answer to Interrogatory 4 and deposition excerpt).

        The fake “emails” constitute the entire known universe of documentary evidence that

 expressly supports Plaintiff’s and Salgam’s contention that, before 2013, they inquired about their

 stock options in attempts to avail themselves of the stock options but were thwarted in doing so.

 To date, there is no evidence received in discovery of the fake “emails” existing during this 2013



 1
   As has been detailed in previous filings, Plaintiff similarly directed Salgam to fill up certain
 factual events in this case. See, e.g., Dkt. 71, p. 5-6 (timeline of Plaintiff’s direction to Salgam to
 answer discovery questions for him).
 2
   The only fake “email” dated before 2012 is the fake “email” created from whole cloth, as opposed
 by doctoring a true email, which was attached to Plaintiff’s and Salgam’s Complaint as Exhibit D.
                                                   4
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 5 of 15 PageID# 1240



 and 2014 time period. At this juncture, the first evidence of the existence of the fake “emails”

 comes from a privilege log filed by the Erlich Law Office in response to the subpoena issued to it.

 The log, in part, shows that Salgam, sent to the Erlich Law Office fake “emails” as early as

 December 12, 2017, and January 3, 2018. See, e.g., Dkt. 60-1, p. 2 (privilege log demonstrating

 transmission of fake “emails”).

    C. Charlson Bredehoft’s response to the Subpoena and this Court’s ruling on November
       16, 2018.

        On December 21, 2018, Charlson Bredehoft served its response to the Subpoena, which

 included a responsive pleading, a privilege log, and a production of documents, many of which

 contained claimed privilege or work product redactions. See Exhibit 9 (Charlson Bredehoft’s

 responsive pleading and privilege log); Exhibit 10 (redacted documents from Charlson Bredehoft’s

 document production).

        According to its pleading, Charlson Bredehoft does not have documents responsive to any

 of the ten requests except for Requests 6 and 10. Included among the requests without responsive

 documents are requests specifically seeking documents concerning the fake “emails” and the true

 emails that were doctored to create some of them. See Requests 1-5. Consequently, it can be

 presumed that Salgam never sent to Charlson Bredehoft any of the fake “emails” or any of the

 actual emails upon which any of the fake “emails” were based.

        The two requests at issue are Requests 6 and 10 (the “Requests”). These are the only

 requests to which Charlson Bredehoft has claimed to have responsive documents that are being

 withheld. The Requests and corresponding responses are as follows:

                6. All documents concerning or referencing Plaintiff’s or Rajender
                Salgam’s alleged requests to Assyst for information regarding their
                stock options or their alleged attempts to exercise their stock
                options.



                                                 5
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 6 of 15 PageID# 1241



                RESPONSE: Charlson Bredehoft objects to this Request to the
                extent it seeks documents and communications between Charlson
                Bredehoft and Mr. Salgam, as well as documents relating to those
                same communications, which are protected by the attorney-client
                privilege and the doctrine of litigation work product and would
                require disclosure of core opinion work product and mental
                impression of counsel, which is prohibited by Fed. R. Civ. P.
                26(b)(3). Subject to and without waiving these objections, Charlson
                Bredehoft produces the following non-objectionable documents:
                CBl-246.

                ....

                10. All documents, including communications, concerning the
                specific evidence, types of evidence, quantum of evidence, or lack
                of evidence supporting Plaintiff’s or Mr. Salgam’s claim that
                Plaintiff or Mr. Salgam allegedly attempted to exercise their Assyst
                stock options or attempted to request information relating to their
                stock options.

                RESPONSE: Charlson Bredehoft objects to this Request to the
                extent it seeks documents and communications between Charlson
                Bredehoft and Mr. Salgam, as well as documents relating to those
                same communications, which are protected by the attorney-client
                privilege and the doctrine of litigation work product and would
                require disclosure of core opinion work product and mental
                impression of counsel, which is prohibited by Fed. R. Civ. P.
                26(b)(3). Charlson Bredehoft further objects to this Request on the
                grounds that it is overly broad, unduly burdensome, and that the
                information sought is neither relevant to any issue in this litigation,
                nor reasonably calculated to lead to the discovery of admissible
                evidence. Charlson Bredehoft further objects to this Request on the
                grounds that it its compound requests vague, ambiguous, and
                confusing as to the documents they seek. Subject to and without
                waiving these objections, Charlson Bredehoft produces the
                following non-objectionable documents: CBl-246.

        Charlson Bredehoft’s privilege log indicates that it has withheld or redacted thirty-nine

 documents responsive to these requests on the basis of attorney-client privilege or the work product




                                                  6
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 7 of 15 PageID# 1242



 doctrine. These documents and the corresponding redactions included in the documents already

 produced are the subject of this Motion to Compel.3

        Notably, Assyst submitted similar requests for production to Plaintiff as it did to Charlson

 Bredehoft. Specifically, Assyst requested that Plaintiff produce:

                55. All communications to which you or Rajender Salgam were
                parties concerning, referencing, or relating to your or Mr. Salgam’s
                alleged requests to Assyst for information regarding your or his
                stock options or your or Mr. Salgam’s alleged attempts to exercise
                your or his stock options.

                56. All documents concerning or referencing your or Rajender
                Salgam’s alleged requests to Assyst for information regarding your
                or his stock options or your or Mr. Salgam’s alleged attempts to
                exercise your or his stock options.

                ....

                64. All communications between or among you, Rajender Salgam,
                and/or your former attorney(s) concerning the specific evidence,
                types of evidence, quantum of evidence, or lack of evidence
                supporting your claim that you allegedly attempted to exercise your
                Assyst stock options or attempted to request information relating to
                stock or stock options.

 See Exhibit 11 (Assyst’s Third Requests for Production of Documents to Plaintiff).

        This Court has indicated that responses to these requests to Plaintiff would not contain

 protected information due to the crime-fraud exception. At the November 16, 2018, hearing on

 Assyst’s Motion to Compel against Plaintiff, which implicated, in part, these three discovery

 requests, this Court observed:

                . . . But my point is that the communications with counsel that
                convey information that are the subject matter of these—of these


 3
   Assyst and Charlson Bredehoft telephonically met and cordially conferred on this issue on
 January 2, 2019; however, in light of the ethical issues involved in producing such documents
 without a court order, it was understood that little could be done to resolve the issue between them
 because Salgam had not expressly waived any arguably applicable privilege and had not given
 permission to Charlson Bredehoft to produce the requested documents.
                                                  7
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 8 of 15 PageID# 1243



                discover [sic] requests cannot be subject to—cannot be withheld
                based and [sic] privilege because of the crime fraud exception.

 See Exhibit 12 (Transcript from 12/14/2018 hearing, p. 6:9-13). The Court later stated:

                I’ve already decided that. I’ve already decided that because of
                the crime fraud exception the privilege does not apply. That was
                already decided when I allowed these—the discovery into this area.
                . . . So the privilege is already gone in my view. When—when the
                defendants asked for permission to conduct discovery, I decided at
                that point, and I believe it’s in the record, that because of the crime
                fraud exception here this discovery needed to be allowed of his
                communications with counsel and what his counsel received from
                him. So, I’m going to strike your objections. I believe that all of the
                discovery that’s been propounded I appropriate. I don’t think it’s
                overbroad, and so I don’t expect to see any documents withheld
                on the basis of privilege or for any other reason.

 Id. at 7:8-23 (emphasis added).

                                         II.     ARGUMENT

        Charlson Bredehoft objects to Requests 6 and 10 on the basis of (1) the attorney-client

 privilege and (2) the work product doctrine. The crime-fraud exception obviates Charlson

 Bredehoft’s objections based on privilege and work product. Furthermore, Charlson Bredehoft’s

 objection to Request 10 on the basis of it allegedly being overly broad, unduly burdensome,

 irrelevant, vague, ambiguous, and confusing also fails.

    A. Charlson Bredehoft’s objections on the basis of attorney-client privilege fail due to
       the crime-fraud exception, as has been previously recognized by this Court.

        Charlson Bredehoft objects to producing the requested documents on the basis of attorney-

 client privilege. Specifically, all documents listed in the privilege log are either withheld or

 redacted on the basis of privilege with the exception of Document #38. A party asserting the

 attorney-client privilege bears the burden of demonstrating the following elements:

                (1) the asserted holder of the privilege is or sought to become a
                client; (2) the person to whom the communication was made (a) is a
                member of the bar of a court, or is his subordinate and (b) in

                                                  8
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 9 of 15 PageID# 1244



                connection with this communication is acting as a lawyer; (3) the
                communication relates to a fact of which the attorney was informed
                (a) by his client (b) without the presence of strangers (c) for the
                purpose of securing primarily either (i) an opinion on law or (ii)
                legal services or (iii) assistance in some legal proceeding, and not
                (d) for the purpose of committing a crime or tort; and (4) the
                privilege has been (a) claimed and (b) not waived by the client.

 Williams v. Big Picture Loans, LLC, 303 F. Supp. 3d 434, 443 (E.D. Va. 2018) (citation omitted).

        The privilege may be lost “when a client gives information to an attorney for the purpose

 of committing or furthering a crime or fraud.” In re Grand Jury Proceedings, 401 F.3d 247, 251

 (4th Cir. 2005). A party “invoking the crime-fraud exception must make a prima facie showing

 that (1) the client was engaged in or planning a criminal or fraudulent scheme when he sought the

 advice of counsel to further the scheme, and (2) the documents containing the privileged materials

 bear a close relationship to the client’s existing or future scheme to commit a crime or fraud.” Id.

 The logged documents for which production are sought fit squarely within the crime-fraud

 exception to the privilege.

        Regarding the first factor, Salgam’s communications with Charlson Bredehoft were part

 and parcel of a fraudulent scheme present from the outset of Charlson Bredehoft’s representation

 and continuing throughout. As discussed above, there are significant discrepancies among

 Salgam’s allegations in 2013, the allegations he fed to Plaintiff in 2014, and his claims in 2018,

 which included the manufactured fake “emails.” Moreover, as evidenced by Charlson Bredehoft’s

 production and privilege log, Salgam failed to produce to Charlson Bredehoft any documentary

 evidence showing repeated, failed requests to exercise stock options or for stock option

 information. These facts show that, as early as 2013, Salgam was manufacturing claims against

 Assyst, which reached a high watermark on or around December 2017 when the fake “emails”

 seem to have first appeared.



                                                  9
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 10 of 15 PageID# 1245



         As for the second factor, the documents withheld are related to the fraud at issue. Requests

  6 and 10, see supra p. 6, generally seek information concerning Plaintiff’s or Salgam’s alleged

  attempts to exercise their Assyst stock options or alleged attempts to request information relating

  to their stock options. As demonstrated above by the ever-shifting narratives and attempts to

  bolster these claims with fake “emails,” these allegations are permeated by fraud. Charlson

  Bredehoft logged the documents at issue in response to Requests 6 and 10, thereby indicating that

  they are responsive to the requests. In other words, by listing the documents at issue on its privilege

  log and identifying them in its pleading as responsive, Charlson Bredehoft is acknowledging the

  documents’ responsiveness to Requests 6 and 10.

         Moreover, as described above, supra p. 7-8, this Court’s previous rulings essentially

  provide that the crime-fraud exception applies to the information sought in this Motion. At the

  November 16, 2018, hearing on Assyst’s Motion to Compel against Plaintiff, this Court stated that

  the crime-fraud exception applied to requests for production of documents to Plaintiff that are not

  meaningfully different from Requests 6 and 10. Compare Requests for Production to Plaintiff 55-

  56, 64 with Subpoena Requests 6, 10. Consequently, the Court’s previous rulings support a finding

  that the crime-fraud exception applies.

     B. The crime-fraud exception vitiates any work product protection, and Assyst is also
        entitled to the requested documents on the basis of substantial need.

         Charlson Bredehoft objects to various documents on the basis of the work product doctrine.

  The work product doctrine “protects an attorney’s work done in preparation for litigation by

  confer[ring] a qualified privilege on documents prepared by an attorney in anticipation of

  litigation.” United States v. Frostman, 221 F. Supp. 3d 718, 725 (E.D. Va. 2016) (citations

  omitted). Like the attorney-client privilege, it too may be lost, however, “when a client gives

  information to an attorney for the purpose of committing or furthering a crime or fraud.” In re

                                                    10
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 11 of 15 PageID# 1246



  Grand Jury Proceedings, 401 F.3d at 251; see also In re Sealed Case, 676 F.2d 793, 812, n.74

  (D.C. Cir. 1982) (“Once a sufficient showing of crime or fraud has been made, the privilege

  vanishes as to all material related to the ongoing violation”).

         The Fourth Circuit treats fact work product and opinion work product differently for

  purposes of the crime-fraud exception. A “similar standard” is used to vitiate fact work product

  opinion as is used to vitiate the attorney client privilege. See Grand Jury Proceedings, 401 F.3d at

  252 (fact work product “may be discovered upon prima facie evidence of a crime or fraud as to

  the client only and thus even when the attorney is unaware of the crime or fraud”). In contrast, if

  seeking opinion work product, a party must make a prima facie showing that the “attorney in

  question was aware of or a knowing participant in the criminal conduct.” Id. (citing In re Doe, 662

  F.2d 1073, 1079 (4th Cir. 1981)). However, if a prima facie showing cannot be made as to the

  lawyer’s knowledge or complicity, the obligation to respond to a subpoena does not just terminate.

  Instead, “if the attorney was not aware of the criminal conduct, a court must redact any portions

  of subpoenaed materials containing opinion work product.” Id. With the possible exception of

  Document #38 from Charlson Bredehoft’s privilege log for which it has asserted its mental

  impressions, Charlson Bredehoft has not specifically asserted opinion work product as the basis

  for its claim of work product protection. “Fact work product consists of ‘documents prepared by

  an attorney that do not contain the attorney’s mental impressions,’ while opinion work product

  ‘contains th[e] fruits of an attorney’s mental processes.’” Frostman, 221 F. Supp. 3d at 726

  (citation omitted).

         The crime-fraud exception defeats any fact work product objections for the same reasons

  it defeats any attorney client-privilege, as argued in Section II(A), and the withheld documents

  should be produced. To the extent that Document #38 is determined to be opinion work product



                                                   11
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 12 of 15 PageID# 1247



  by Charlson Bredehoft personnel and such an objection has been advanced, any portions of the

  document containing opinion work product should be redacted and fact work product should be

  preserved. See Grand Jury Proceedings, 401 F.3d at 252. This preserved information could

  include, for example, factual accounts of Plaintiff’s or Salgam’s alleged requests for stock option

  information or documents showing an absence of such factual accounts or evidence.

         Moreover, Charlson Bredehoft claims work product protection for a few documents which

  Salgam may have authored. See, e.g., Privilege Log Document #39. It could not be argued that

  Salgam, who authored the claimed protected material was not “aware” of the wrongful activity.

  See In re Grand Jury Proceedings, 33 F.3d 342, 348 (4th Cir. 1994) (requiring redactions of “any

  portions of the subpoenaed materials containing the attorney’s opinion work product” when prima

  facie case not made against attorney) (emphasis added). For such documents, the creator of the

  opinion work product would be Salgam, who clearly had knowledge of fraud; therefore, a

  sufficient prima facie showing of knowledge has been made as to any opinion work product found

  to be created by Salgam.4

         Finally, as an independent ground of vitiating fact work product protection in addition to

  the crime-fraud exception, Assyst may obtain the documents on the basis of showing substantial

  need for them and an inability to secure the material elsewhere. See In re Grand Jury Proceedings,

  401 F.3d at 253, n. 4 (“A court may also order fact work product produced, without invoking the

  crime-fraud exception, if the party opposing the privilege demonstrates a substantial need for the

  material and an inability to secure the substantial equivalent of the materials elsewhere without

  undue hardship”) (citing In re Grand Jury Proceedings, 33 F.3d at 348). Here, the fraud upon the




  4
   Assyst does not admit that any such information drafted by Salgam constitutes fact or opinion
  work product in the first place.
                                                  12
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 13 of 15 PageID# 1248



  Court was accomplished through the lengthy preparation of the claims. Moreover, in response to

  the subpoena issued to him, Salgam admitted to destroying much of the documents he had

  concerning this case after his dismissal from it in September 2018 and therefore apparently does

  not possess many of the documents requested. Consequently, the information requested is relevant

  to the fraud and could not be obtained elsewhere.

     C. Charlson Bredehoft’s objection to Request 10 on the basis of it allegedly being overly
        broad, unduly burdensome, irrelevant, vague, ambiguous, and confusing fails.

         Request 10 seeks: “[a]ll documents, including communications, concerning the specific

  evidence, types of evidence, quantum of evidence, or lack of evidence supporting Plaintiff’s or

  Mr. Salgam’s claim that Plaintiff or Mr. Salgam allegedly attempted to exercise their Assyst stock

  options or attempted to request information relating to their stock options.” The request clearly

  seeks documents regarding the evidentiary basis of the fraudulent allegations concerning stock

  option requests. Consequently, the objections on this basis to Request 10 should be stricken.

     D. Charlson Bredehoft should be ordered to produce any documents by January 11,
        2019, in light of this Court’s directive to complete discovery within sixty days and
        Salgam’s deposition currently scheduled for January 14, 2019.

         At the November 16, 2018, hearing, this Court directed that discovery be completed within

  sixty days. Consistent therewith, Assyst has negotiated with Salgam to take his deposition on

  January 14, 2019. Consequently, Charlson Bredehoft should be ordered to produce its documents

  exchanged with Salgam no later than January 11, 2019, if at all possible.

         Assyst worked promptly to bring this Motion. At Charlson Bredehoft’s request, Assyst

  agreed to extend the compliance date for the Subpoena from December 13, 2018, to December 21,

  2018. Further, Assyst initially tried to get this matter scheduled for January 4, 2019; however,

  when Charlson Bredehoft indicated it was unavailable to attend a hearing on January 4, 2019, it

  was agreed to schedule the hearing for January 11, 2019.

                                                 13
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 14 of 15 PageID# 1249



                                        III.   CONCLUSION

         WHEREFORE Assyst requests that its Motion be granted, that all relief requested therein

  and in this Memorandum be granted, and that this Court grant Assyst all further relief deemed just

  and proper.


                                               Respectfully submitted,



                                                             /s/
                                               Timothy McConville, VSBN 40099
                                               Luke Archer, VSBN 81815
                                               PRAEMIA LAW, PLLC
                                               11710 Plaza America Drive, Suite 2000
                                               Reston, Virginia 20190
                                               (703) 624-1776 (McConville telephone)
                                               (931) 588-8018 (Archer telephone)
                                               (703) 871-5111 (facsimile)
                                               Timothy.McConville@praemialaw.com
                                               Luke.Archer@praemialaw.com
                                               Counsel for Advanced Software Systems, Inc.




                                                 14
Case 1:18-cv-00029-AJT-TCB Document 81 Filed 01/04/19 Page 15 of 15 PageID# 1250



                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 4, 2019, I filed the foregoing document with the Clerk of
  Court using the Court’s CM/ECF system, which will then send notification of this filing to the
  following filing users:

         Robert Stone Porter, IV, Esq., VSB # 78934
         THE SPIGGLE LAW FIRM
         4830 31st Street South, Suite A
         Arlington, VA 22206
         (202) 449-8527 (telephone)
         (202) 540-8018 (facsimile)
         rporter@spigglelaw.com
         Counsel for Plaintiff Munusamy Kandasamy

         Jacob M. Small, Esq., VSB # 84460
         J. Madison PLC
         1750 Tysons Blvd., Suite 1500
         McLean, Virginia 22102
         (703) 910-5062 (telephone)
         (703) 910-5107 (facsimile)
         jmsmall@jmadisonplc.com
         Counsel for Plaintiff Munusamy Kandasamy

  I also sent the foregoing by electronic mail on January 4, 2019, to:

         Elaine Bredehoft
         Peter Cohen
         Carla Brown
         David Murphy
         11260 Roger Bacon Drive,
         Suite 201 Reston, VA 20190
         Phone: (703) 318-6800
         Fax: (703) 318-6808
         ebredehoft@charlsonbredehoft.com
         pcohen@charlsonbredehoft.com
         cbrown@charlsonbredehoft.com
         dmurphy@cbcblaw.com



                                                               /s/
                                                Luke Archer




                                                  15
